


Exhibit 10.1




Loan Termination Agreement




The loan agreement between Lotus Pharmaceuticals and Wu Lan Cha Bu Emergency
Hospital (effective on Oct. 10, 2006), and the three-party loan assignment
agreement between Lotus Pharmaceuticals, Lotus Pharmaceuticals CEO Mr. Zhongyi
Liu, and Wu Lan Cha Bu Emergency Hospital (effective on Oct. 21, 2006), have
reached their term on Oct. 9, 2011. After friendly discussion and negotiation,
three parties decided not to renew the agreement and to terminate the original
agreement immediately. A new agreement was reached as follows:




 

1.

Wu Lan Cha Bu Emergency Hospital will repay the RMB 30 million loan from Mr.
Zhongyi Liu as installments from January 2012 to June 2012. If the repayment is
not completed as expected, the late payment charge will be 0.1%/day.

 

 

 

 

2.

Due to some issues from local government, Wu Lan Cha Bu Emergency Hospital has
not been completed as yet, and it remained unclear when the hospital will start
operation. Therefore, the supply of pharmaceutical and other medical equipment
to the hospital will be discussed later when the hospital is completed.

 

 

 

 

3.

Given current financial condition of Lotus Pharmaceuticals, Mr. Zhongyi Liu
decided to waive the RMB 9 million payment that Lotus Pharmaceuticals owned him,
based on the three-party loan assignment agreement.




This agreement has six copies , with two for each party. For any matters that
are not stipulated in this agreement, parties shall first try to consult and
negotiate with each other and may execute amendments to this agreement.
Amendments shall have the same legal effect as this agreement. For issues not
resolved through negotiation, either party could resort to local court. The
agreement shall become effective three days after signatures.




Lotus Pharmaceuticals

Representative (signature):




Wu Lan Cha Bu Emergency Hospital

Representative (signature):




Zhongyi Liu (signature)




Date: Jan. 15, 2012




--------------------------------------------------------------------------------